Citation Nr: 1012129	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-35 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to June 3, 2009, and in excess of 20 percent 
thereafter, for left knee tendonitis (left knee disability).

2.  Entitlement to an evaluation in excess of 10 percent 
prior to June 3, 2009, and in excess of 20 percent 
thereafter, for right knee tendonitis (right knee 
disability).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from September 1996 until 
November 1997.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued 10 percent 
evaluations for the Veteran's service-connected knee 
disabilities.

In July 2007, the Veteran testified during a hearing at the 
RO before the undersigned.  A transcript of the hearing is of 
record. 

In October 2008, the Board remanded the Veteran's case to the 
RO for additional development.  

A temporary total disability evaluation was assigned for the 
Veteran's right knee disability from February 13, 2009 until 
May 1, 2009, after which a 10 percent evaluation was 
reinstated. 

In December 2009, the RO increased the evaluation of the 
veteran's knee disabilities to 20 percent disabling, 
effective June 3, 2009.

In January 2010, the Veteran submitted a written statement 
from his private physician regarding his claims.  The Veteran 
also submitted additional VA treatment records in February 
2010.  The physician's statement and VA treatment records 
were both accompanied by a waiver of initial RO consideration 
and will therefore be considered in connection with a review 
of the Veteran's claims. 

Because the assigned evaluations of the Veteran's knee 
disabilities do not represent the maximum ratings available, 
his claims remain in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to June 3, 2009, the objective and probative 
medical evidence of record demonstrates that the Veteran's 
service-connected left knee disability was not manifested by 
moderate impairment of the knee due to recurrent subluxation 
or lateral instability.  

3.  From June 3, 2009, the objective and probative medical 
evidence of record demonstrates that the Veteran's service-
connected left knee disability is not manifested by severe 
knee impairment to recurrent subluxation or lateral 
instability.  

4.  Prior to June 3, 2009, the objective and probative 
medical evidence of record demonstrates that the Veteran's 
service-connected right knee disability was not manifested by 
moderate impairment of the knee due to recurrent subluxation 
or lateral instability.  

5.  From June 3, 2009, the objective and probative medical 
evidence of record demonstrates that the Veteran's service-
connected right knee disability is not manifested by severe 
impairment of the knee due to recurrent subluxation or 
lateral instability.  

6.  From June 3, 2009, the Veteran's left knee disability is 
shown by x-ray to have mild degenerative arthritis of the 
left knee, with 0 degrees extension and no less than 80 
degrees flexion.

7.  From June 3, 2009, the Veteran's right knee disability is 
shown by x-ray to have mild degenerative arthritis of the 
left knee, with 0 degrees extension and no less than 80 
degrees flexion.



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent prior to June 3, 2009, and in excess of 20 percent 
thereafter, for left knee tendonitis, status post medial 
meniscectomy, have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5024 and 5257 (2009).

2.  The schedular criteria for an evaluation in excess of 10 
percent prior to June 3, 2009, and in excess of 20 percent 
thereafter, for right knee tendonitis, status post medial 
meniscectomy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024 and 5257.

3. The schedular criteria for a separate 10 percent 
evaluation for left knee tendonitis, with mild degenerative 
joint disease and limitation of flexion, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003 and 5260 (2009).

4. The schedular criteria for a separate 10 percent 
evaluation for right knee tendonitis, with mild degenerative 
joint disease and limitation of flexion, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003 and 5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  8 C.F.R. § 3.159.  Such 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 
3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

Prior to initial adjudication of the Veteran's claims, a 
letter sent in February 2006, satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claims, what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. at 120- 
21 (2004).  Additional letters concerning VA's duty to assist 
the Veteran in the development of his claims were sent in May 
and December 2006, and November 2008.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The claims were 
readjudicated, and a supplemental statement of the case 
(SSOC) was promulgated in December 2009.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that a statement of the case or an SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III.

As noted above, in October 2008, the Board remanded the 
Veteran's case to the RO for further development, which 
included obtaining any recent VA treatment records, and 
scheduling him for a VA examination.  There has been 
substantial compliance with this remand, as the Veteran was 
scheduled for a VA examination of his knees in June 2009 and 
his recent VA treatment records, dated through December 2009, 
and private records, were also obtained.

As noted, the Veteran's service treatment records, VA and 
private medical records, and VA examinations were obtained 
and associated with the claims files.  A transcript of the 
Veteran's testimony before the undersigned has also been 
associated with his claims files.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Veteran was notified of his 
responsibility to submit evidence which showed that his 
service-connected disorders had worsened, of what evidence 
was necessary to establish an increased rating, and why the 
current evidence was insufficient to award the benefits 
sought.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided 
herein is available and not part of the claim files.  See 
Mayfield III.

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post- 
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the 
evidence established that the Veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).



II. Factual Background and Legal Analysis

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim. Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

However, if a Veteran has separate and distinct 
manifestations attributable to the same injury, they should 
be compensated under different diagnostic codes.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225, 230 (1993).

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2009).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating. 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. §§ 4.2, 4.6 (2009).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2009). Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2009).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that, where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Court has held that 38 C.F.R. § 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

By way of history, the Board notes that, in a January 1998 
rating decision, the RO granted service connection for 
tendonitis in the Veteran's knees, and awarded 10 percent 
disability evaluations under Diagnostic Code 5204. 

The RO received the Veteran's current claim for an increased 
rating for his knee disabilities in January 2006.

In the March 2006 rating decision on appeal, the RO evaluated 
the Veteran's knee disabilities under Diagnostic Code 5024-
5257.  A 10 percent for each knee is assigned prior to June 
3, 2009, and 20 percent ratings are assigned thereafter, 
under Diagnostic Code 5024-5257.  

Under Diagnostic Code 5024, tenosynovitis is rated on 
limitation of motion of the affected parts, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.

Under 38 C.F.R. § 4.71a, DC 5010 (2009), traumatic arthritis 
is rated as degenerative arthritis under 38 C.F.R. § 4.71a, 
DC 5003 (2009).  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. .

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. When there is limitation of motion of the specific 
joint or joints that is compensable (10 percent or higher) 
under the appropriate diagnostic codes, the compensable 
limitation of motion should be rated under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a. 

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered when assigning an evaluation for degenerative or 
traumatic arthritis.  VAOPGCPREC 9-98.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
rating is warranted for recurrent subluxation or lateral 
instability which is productive of slight impairment of the 
knee.  A 20 percent rating is warranted for moderate 
impairment, and 30 percent is assigned for severe impairment.

For limitation of leg motion under Diagnostic Code 5260, a 10 
percent rating is warranted where flexion is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees. A 30 percent rating is warranted where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent disability rating is 
warranted for extension limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  A 20 percent disability 
rating is assigned for extension limited to 15 degrees.  Id.  
A 30 percent disability rating is assigned for extension 
limited to 20 degrees.  Id.  A 40 percent disability rating 
is assigned for extension limited to 30 degrees; and a 50 
percent disability rating is assigned for extension limited 
to 45 degrees.  Id. 

Normal range of motion for the knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2009).  

In a precedent opinion, the VA General Counsel held that 
separate ratings may be assigned under Diagnostic Code 5260 
and Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).  A veteran may 
potentially qualify to receive separate ratings for 
limitation of flexion and limitation of extension.  See 
VAOPGCPREC 9-04

In addition, the Board notes that separate compensable 
ratings may sometimes be assigned for a knee disorder if 
there is both instability under Diagnostic Code 5257, and 
arthritis which causes limitation of motion under Diagnostic 
Codes 5260 or 5261.  When a knee disorder is already rated 
under Diagnostic Code 5257, a separate rating may be assigned 
if the Veteran has limitation of motion which is at least 
non-compensable under Diagnostic Codes 5260 or 5261.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003; VAOPGCPREC 23-97 (1997) 
(a Veteran who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating must be based upon 
additional disability); VAOPGCPREC 09-98 (1998) (if a Veteran 
has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also x-ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59).  Diagnostic 
Code 5003 requires that degenerative arthritis be established 
by x-ray findings.  Read together, Diagnostic Code 5003 and 
38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by x-ray, is 
deemed to be limitation of motion and warrants the minimum 
compensable rating for the joint, even if there is no actual 
limitation of motion. Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).

However, no such separate rating is available for a 
disability manifested by symptomatology consisting solely of 
arthritis and limited motion under Diagnostic Codes 5003-5010 
and 5260-5261, since it is evident from a review of the 
diagnostic criteria that these codes are intertwined in terms 
of symptomatology (i.e., the arthritis disability is to be 
rated first under the applicable limitation of motion codes; 
and if no compensable evaluation can be granted, then 
assigned a rating under Diagnostic Codes 5003-5010).  

In this case, the medical evidence consists of private and VA 
treatment records, dated from 2005 to 2010, and findings of 
VA examinations performed in February 2006 and June 2009.  

The February 2006 VA examiner indicated that the Veteran's 
claims file was not available for review in connection with 
the examination.  According to the examination report, the 
Veteran reported that his knee disabilities had progressively 
worsened.  He reported current treatments of bracing, 
activity limitation, exercise, and medication for pain.  The 
examiner indicated that there were no constitutional symptoms 
or incapacitating episodes of arthritis.  The Veteran was 
noted to have limitation on standing and walking.  The 
examiner indicated that the Veteran's knees showed no 
deformity, but that both knees would give way and there was 
instability, pain, stiffness, effusion, and weakness in his 
knees.  However, there were no episodes of dislocation or 
subluxation, and no locking.  The examiner indicated no 
flare-ups of joint disease and no inflammation.  

Objectively, the Veteran had an antalgic gait with an 
abnormal shoe wear pattern.  Range of motion testing of the 
left and right knees revealed flexion from 0 to 120-125 
degrees with pain at 110 degrees, and additional limitation 
of motion on repetitive use to 110 degrees due to pain.  
Extension of the left and right knees was to 0 degrees.  
There was no inflammatory arthritis and no joint ankylosis.  
The examiner also noted bony joint enlargement on the right, 
crepitis, tenderness, painful movement, and guarding in both 
knees.  Meniscus abnormality was noted on both knees; the 
meniscus was noted to be surgically absent.  McMurray's test 
was negative bilaterally.  Effusion was noted on the left.  
The Veteran was diagnosed with bilateral knee arthralgia.  
The Veteran's knee disabilities were indicated to have no 
effect on his dressing, grooming and similar activities, and 
a mild to moderate effect on his ability to complete chores, 
shop, and travel.  The disabilities were indicated to have a 
severe effect on or would prevent participation in sports and 
recreation.

The Veteran was again examined by VA in June 2009.  According 
to the examination report, the examiner reviewed the 
Veteran's medical records.  The Veteran's medical history was 
noted for the record, including his multiple surgeries on 
both knees.  The Veteran took medication for pain and used 
braces for his knees.  The examiner noted that the Veteran's 
knees give way, and that he had instability, pain, stiffness, 
and locking in both knees.  There was, however, no deformity, 
weakness, incoordination or decreased speed of joint motion.  
The examiner indicated moderate, daily flare-ups of joint 
disease, that were precipitated by prolonged standing, 
sitting, and walking up stairs.  The Veteran was able to 
stand for 15 to 30 minutes, and walk for a quarter of a mile.  

Objectively, the VA examiner stated that the Veteran had an 
antalgic gain, but that there was no inflammatory arthritis.  
Both the Veteran's knees had crepitus, tenderness, pain at 
rest, abnormal motion, and guarding of movement.  The right 
knee also had edema and heat.  Range of motion testing 
revealed left knee flexion to 100 degrees, and right knee 
flexion to 80 degrees, with pain.  Extension was 0 degrees in 
each knee.  There was additional limitation of motion to 80 
degrees on each knee after repetitive use due to pain.  There 
was no joint ankylosis.  Results of x-rays revealed 
postsurgical changes consistent with anterior cruciate 
ligament repair bilaterally, and mild degenerative arthritis, 
bilaterally.  The clinical impression was postsurgical and 
degenerative changes, bilaterally.  After examination, the 
Veteran was diagnosed with right and left anterior cruciate 
ligament (ACL) tears status post repair, and mild 
degenerative joint disease of the bilateral knees with 
residual pain.  The VA examiner indicated that the knee 
disabilities had no effects on the Veteran's dressing, 
grooming and similar activity, but moderate to severe effects 
on his ability to do chores, shop, exercise, and the like.  

The Veteran's treatment records reflect clinical findings 
similar to those noted in the VA examinations described 
above.  In this regard, the Board notes that the Veteran 
submitted the written statement of his private physician 
dated in January 2010, to the effect the Veteran was 
prescribed bilateral knee braces due to instability issues.  

Upon review of the probative and objective medical evidence 
of record, the Board concludes that evaluations in excess of 
10 percent prior to June 3, 2009, and 20 percent thereafter, 
for the Veteran's service-connected left and right knee 
tendonitis are not warranted.  In order to warrant a higher 
evaluation prior to June 3, 2009, the Veteran's knee 
disabilities must have been productive of moderate 
impairment.  After June 3, 2009, the disabilities must be 
productive of severe impairment.  

In this regard, the Board notes that the February 2006 VA 
examiner indicated that the Veteran's knees would give way, 
and that he has instability, pain, stiffness, and locking in 
both knees.  However, there was no clinical finding of 
deformity, weakness, incoordination or decreased speed of 
joint motion.  In addition, range of motion testing revealed 
nearly normal flexion with just minor limitation due to pain, 
and full extension.  And, while the Veteran's knee 
disabilities were indicated to have a severe affect on sports 
and recreation, his knees were reported to have either no 
effect, or mild to moderate effect on his daily living.  Such 
symptoms are not commensurate with moderate impairment and, 
thus, do not meet or even approximate a higher evaluation 
prior to June 3, 2009 under Diagnostic Code 5257.  

Furthermore, the June 2009 VA examiner reported similar 
findings to those noted in the February 2006 examination, but 
found that the Veteran's range of motion for flexion had 
decreased and that the knee disabilities had a worsening 
effect on some of his activities of daily living.  
Nevertheless, the findings noted in June 2009, however, 
cannot be considered to show a severe impairment such as to 
warrant a rating in excess of 20 percent for the Veteran's 
service-connected knee disabilities.  For example, the recent 
examiner reported no deformity, weakness, incoordination or 
decreased speed of joint motion and said that the Veteran had 
moderate daily flare ups of joint disease.  There was no 
joint ankylosis and only mild degenerative joint disease was 
diagnosed.  Such symptoms are not commensurate with severe 
impairment and, thus, do not meet or even approximate a 
higher evaluation from June 3, 2009 under Diagnostic Code 
5257.  

Based upon the medical evidence in this case, the Veteran 
does not meet the criteria for higher evaluations under 
Diagnostic Code 5257 for his left and right knee tendonitis 
at any time since he filed his current claim for an increased 
rating.  Hart.  

However, the Board's analysis does not end here.  Under 
Diagnostic Code 5003, the Board notes that the Veteran was 
indicated, during the June 2009 VA examination, to have 
postsurgical and degenerative changes, bilaterally.  Results 
of x-rays taken at the time showed mild degenerative 
arthritis, bilaterally.  The VA examiner diagnosed the 
Veteran with right and left ACL tears status post repair, and 
mild degenerative joint disease of the bilateral knees with 
residual pain.  

As noted above, Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.

In addition, as noted above, separate compensable ratings may 
sometimes be assigned for a knee disorder if there is both 
instability under Diagnostic Code 5257, and arthritis which 
causes limitation of motion under Diagnostic Codes 5260 or 
5261. VAOPGCPREC 23-97.  See also VAOPGCPREC 9-98 (Aug. 14, 
1998), 63 Fed. Reg. 56,704 (1998) (if a Veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also x-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59).

In this case, the Veteran is currently service-connected 
under Diagnostic Code 5257 pertaining to recurrent 
subluxation and lateral instability of the knees.  The 
Veteran has also been noted in the June 2009 VA examination 
to have mild degenerative joint disease in both knees.  While 
the Veteran's range of motion studies would not support a 
compensable evaluation under either Diagnostic Code 5260 or 
5261, the Veteran is noted to have some limitation due to 
pain in his service-connected knee disabilities.  These 
findings warrant a separate 10 percent evaluation for each 
knee under Diagnostic Codes 5003 and 5260.  VAOPGCPREC 9-98.

Next, the Board finds that the remainder of the diagnostic 
codes pertaining to the knee and leg do not warrant higher 
evaluations in this case.  As noted above, the Veteran does 
not meet the criteria for a compensable evaluation under DC 
5260 or 5261 for either knee.  DC 5256 is not applicable 
because there is no ankylosis of the Veteran's knees; there 
has been no finding of dislocated, semilunar cartilage in 
either knee in the medical evidence, so DC 5258 is not 
applicable, and DC 5259 does not provide ratings in excess of 
10 percent.  DC 5262 (regarding tibia and fibula impairment) 
has not been raised by the medical evidence, and DC 5263 
(regarding genu recurvatum) also does not provide for a 
rating in excess of 10 percent.

Turning to the issue of whether an increased rating is 
warranted on the basis of functional loss due to pain, 
weakened movement, excess fatigability, or pain on movement, 
the Board finds for the record that such an increase is not 
warranted in light of the fact that the appellant's knee pain 
has already been taken into consideration (and heavily 
weighed) in assigning the present evaluations.  In terms of 
fatigue, weakness, lack of endurance and incoordination, 
while the appellant has been found to experience some 
additional functional loss upon repetition, this did not 
reduce the range of motion to within the 20 percent range for 
purposes of evaluating limitation of motion.    

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the Veteran's 
service-connected right and left knee disabilities are 
contemplated in the 10 percent ratings assigned prior to June 
3, 2009 and the 20 percent ratings assigned thereafter.  
There is no indication that pain, due to disability of the 
right or left knee, causes functional loss greater than that 
contemplated by the 10 and 20 percent evaluations assigned by 
the RO effective prior to and on and after June 3, 2009.  See 
38 C.F.R. § 4.40; DeLuca v. Brown, supra.

In sum, based upon a thorough review of the evidence of 
record, the Board finds that the preponderance of medical 
evidence is against the appellant's claims for ratings in 
excess of 10 percent prior to June 3, 2009 and 20 percent 
thereafter for his service-connected left and right knee 
tendonitis.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claim for increased ratings prior to and after June 3, 2009, 
the doctrine is not applicable.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1991).

However, resolving doubt in the Veteran's favor, the 
probative medical evidence of record, supports separate 10 
percent evaluations for each knee based on x-ray evidence of 
arthritis and limitation of flexion due to pain found in the 
June 2009 VA examination report.  The benefit of the doubt 
has been resolved in the Veteran's favor to this limited 
extent.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At this point, the Board notes that the February 2006 VA 
examination was conducted without a review of the Veteran's 
claims file.  However, the Board notes that the Court, in 
Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held 
that scientific tests (range of motion measurements in that 
case) are not conclusions drawn by a VA examiner that would 
be affected by review of the claims file.  As a result, the 
Court concluded that the failure to review the Veteran's 
claims file did not undermine the objective (range of 
motion) findings recorded by the VA examiner; these findings 
were considered valid despite flaws in the record.  Id.  A 
review of the Veteran's claims file was not necessary to the 
successful evaluation of the Veteran's claims.  The findings 
regarding the Veteran's current disabilities are not 
undermined by a failure to review the Veteran's claims file.  

The Board has also considered whether the Veteran's bilateral 
knee disabilities present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for a greater 
evaluation for additional or more severe symptoms; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU) 
claim is part of an increased rating claim when such claim is 
raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for 
a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that a claim 
for a TDIU is not raised by the record as the evidence of 
record fails to show that the Veteran is unemployable due to 
his service-connected disabilities.  In this regard, the 
Board notes that the June 2009 VA examiner indicated that the 
Veteran was employed full time as a real estate agent.  

Therefore, the Board finds that no further consideration of a 
TDIU is warranted.


ORDER

An evaluation in excess of 10 percent prior to June 3, 2009, 
and in excess of 20 percent thereafter, for left knee 
tendonitis, is denied.

An evaluation in excess of 10 percent prior to June 3, 2009, 
and in excess of 20 percent thereafter, for right knee 
tendonitis, is denied.  

A separate 10 percent evaluation for left knee mild 
degenerative joint disease and limitation of flexion, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A separate 10 percent evaluation for right knee mild 
degenerative joint disease and limitation of flexion, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


